DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response; amended claims 1, 9, and 16; and cancelled claims 4-8 and 14 on 01/06/2022. 
	In view of amendments made to claim 16 and the Specification, the claim and Specification objection previously presented on 12/22/2021 are withdrawn. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues: 
	“Claim 1 includes the recitation of former dependent Claim 14. The Examiner states Oda
discloses "the first stream has a viscosity from about 3,000 to 15,000 cPs ... [t]he claimed range
would be anticipated, as the claimed range is within the range of the prior art." However, this
statement is inaccurate as the claimed range recited is critical.
Referring to paragraphs [0031], [0047]-[0049] and FIGS. 2-3, for example, the range of
the present invention is important to collectively: (1) effectively pump or spray the first stream,
(2) maintain a matured viscosity of the SMC of not exceeding 40,000,000 cPs, and (3) minimize
maturity time of the SMC. Additionally, Oda does not disclose with sufficient specificity the
claimed range recited in Claim 1. See MPEP 2131.03(II).” (Remarks, Page 2)
	Oda teaches the first stream has a viscosity from about 3,000 to 15,000 cps, a range that encompasses the claimed range of 5,000 cps to 10,000 cps. 
MPEP 2131.03(II) states: “If the prior art disclosure does not disclose a claimed range with "sufficient specificity" to anticipate a claimed invention, any evidence of unexpected results within the narrow range may render the claims nonobvious.” 
	Applicant’s specification does not disclose any evidence of unexpected results from utilizing a first stream with a viscosity within the claimed range. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 3,967,004) in view of Gerard (US 7,268,092). 
Regarding claim 1, Oda teaches a process of making a compound that can be used as a material for preparation of a molded resin article quite similarly to SMC (Col 2, Ln 41-61), comprising:

wherein the depositing of the first stream, second stream, and include spraying the first and second stream (Figures 1 and 2 and Col 4, Ln 1-23), 
wherein the first stream and the second stream originate from an air assist spray gun (Col 3, Ln 54-57 and Col 4, Ln 1-23) and are combined with the fibers in flight (Figures 1 and 2; Col 3, Ln 36-45), 
wherein the first stream has a viscosity from about 3,000 to 15,000 cps (Col 2, Ln 56-62); and
applying a second film to the deposited first stream, second stream, and third stream (Col 4, Ln 37-44).

Oda teaches the substrate is a plastic film (Col 4, Ln 24-26 and Ln 27-44) and a second plastic film is applied to the compound for proper storage (Col 4, Ln 37-49). 

While Oda does not explicitly teach producing a combined resin-thicker stream that is combined with the fibers in flight, given that the first stream and the second stream of Oda originate from an air assist spray gun and the third stream of fibers of Oda are also sprayed and combined with the resin and thickener in flight, identical to the claimed mechanism of spraying the first, second, and third streams, the process of Oda would also produce a combined resin-thickener stream that is combined with the fibers in flight. 

Oda does not teach the first film is a first moving carrier film and the second film is a second moving carrier film.

In the same field of endeavor pertaining to producing precursor molding compounds, Gerard teaches manufacturing a sheet molding compound by disposing resin, fibers, and a thickener between two carrier films (Col 5, Ln 35-40), compacting 

Both Oda and Gerard teach producing a fiber-resin compound disposed between two films for proper storage and molding the fiber-resin compound. It would have been obvious to one of ordinary skill in the art to substitute the two plastic films of Oda with the two plastic moving carrier films of Gerard, functionally equivalent films for producing a sheet molding compound. 

Regarding claim 2, Oda in view of Gerald teaches the process as applied to claim 1, further comprising compacting the deposited first stream, second stream, and third stream between the first film and second film to form a compacted sheet (Oda, Col 4, Ln 37-49 and Gerald, Col 5, Ln 35-40). 

Regarding claim 3, Oda in view of Gerard teaches the process as applied to claim 2. 
Oda does not explicitly teach collecting the compacted sheet in a festooner. 
 Gerald teaches rolling the compacted sheet onto a takeup roll for storage or collect the compacted sheet in a festooner the compacted sheet is collected in a festooner or upon a roll (Figure 4 and Col 11, Ln 8-17).  
Both Oda and Gerard teach producing a fiber-resin compound disposed between two films for proper storage and molding the fiber-resin compound. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed method of storing the compacted sheet of Oda in view of Gerard with a process of collecting the compacted sheet in a festooner, a functionally equivalent mechanism for storing a compacting sheet. 

Regarding claim 9, Oda in view of Gerard teaches the process as applied to claim 8, wherein the third stream including the fibers originates from a chopper gun that process at least one roving of fiber into the fibers (Oda, Col 4, Ln 18-23). 



Oda does not explicitly teach the resin includes a thermosetting resin. 

Gerard teaches a process of manufacturing a sheet molding compound comprising resin, thickener, and fibers (Figure 4), wherein the resin includes polyester resin, which may be thermoplastic or thermoset (Col 16, Ln 62-Col 17, Ln 3 and Table 8). 

Both Oda and Gerard discuss preparing a compound comprising polyester resin. As taught by Gerard, one of ordinary skill in the art would have recognized that the polyester of Oda can be either a thermosetting resin or thermoplastic. It would have been obvious to one of ordinary skill in the art to choose either one of the two options. Therefore, it would have been obvious to one of ordinary skill in the art to modify the polyester of Oda with a thermoset-based polyester. 

Regarding claim 12, Oda in view of Gerard teaches the process as applied to claim 1, wherein the first stream includes a filler (Oda, Col 2, Ln 39-42).

Regarding claim 13, Oda in view of Gerard teaches the process as applied to claim 12, wherein the filler includes: clay and calcium carbonate (Oda, Col 2, Ln 39-42).

Regarding claim 15, Oda in view of Gerard teaches the process as applied to claim 1, wherein the thickener includes an alkaline earth oxide or hydroxide (Oda, Col 3, Ln 13-16). 

Regarding claim 16, Oda in view of Gerard teaches the process as applied to claim 15, wherein the thickener includes magnesium oxide, calcium hydroxide, and calcium oxide (Oda, Col 3, Ln 13-16). 


Regarding claim 18, Oda in view of Gerard teaches the process as applied to claim 1, wherein the first stream includes a release agent, coloring agent, polymerization catalyst, and inhibitor (Oda, Col 2, Ln 9-55). 

Regarding claim 19, Oda in view of Gerard teaches a compound that can be used as a material for preparation of a molded resin article quite similarly to SMC (Oda, Col 2, Ln 41-61), made by the process of claim 1. 

It is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  

Regarding claim 20, Oda in view of Gerald teaches the process as applied to claim 1 for producing a compound, wherein the compound is covered in two plastic films for storage (Oda, Col 4, Ln 37-44), and
placing the compound in a suitable mold to shape and cure under pressure to produce a fiber-reinforced molded resin article (Oda, Col 4, Ln 37-48). 



In the same field of endeavor pertaining to producing precursor molding compounds, Gerard teaches manufacturing a sheet molding compound by disposing resin, fibers, and a thickener between two carrier films (Col 5, Ln 35-40) and removing the carrier films before molding the sheet molding compound (Col 1, Ln 8-34). 

Both Oda and Gerard teach producing a fiber-resin compound disposed between two films and using the fiber-resin compound for molding a fiber-reinforced article. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed steps of preparing the compound for molding of Oda with a step of removing the first and second films to access the compound for molding, as taught by Gerard, a functionally equivalent method of preparing the compound for molding. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742